Citation Nr: 0414132	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  97-06 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for additional disability involving a left 
wrist fracture, claimed as aggravated by July-August 1991 VA 
treatment/omission of treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from December 1978 to April 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
St. Petersburg, Florida, Regional Office (RO), which denied 
service connection for heart and seizure disorders and denied 
§ 1151 benefits for additional disability involving a left 
wrist fracture, claimed as aggravated by July-August 1991 VA 
treatment/omission of treatment.

A July 1997 RO hearing was held.  In June 1999, the Board 
remanded said appellate issues to the RO for additional 
evidentiary development.  

Although it appears that appellant may have raised additional 
issues, since these issues have not been adjudicated by the 
RO, the Board does not currently have jurisdiction over them.  
Accordingly, they are referred to the RO for appropriate 
action.  Kellar v. Brown, 6 Vet. App. 157 (1994).

The Board will render a decision herein on the seizure 
disorder service connection claim, and will address the other 
remaining appellate issues in the REMAND section below.  This 
appeal is being REMANDED to the RO, via the Appeals 
Management Center in Washington, DC; and VA will provide 
notice if further action is required on appellant's part.





FINDING OF FACT

It has not been shown, by credible, competent evidence, that 
appellant presently has a chronic seizure disorder.  Epilepsy 
was not shown within 1 year following separation from 
service.


CONCLUSION OF LAW

A chronic seizure disorder was not incurred in or aggravated 
by peacetime service, epilepsy may not be presumed to have 
been incurred in service, and a chronic seizure disorder was 
not proximately due to, the result of, or aggravated by 
service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 
439 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et seq., (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  This change in the law is generally considered 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed.  A comprehensive medical 
history, detailed clinical findings, and other relevant 
evidence with respect to the claimed seizure disorder over 
the years are documented in the claims folders.  The RO has 
adequately sought appellant's service medical records and 
available records have been obtained.  Additionally, pursuant 
to the Board's June 1999 remand, an adequate VA neurologic 
examination was conducted with respect to the claimed seizure 
disorder, and a detailed medical opinion was rendered.  The 
RO also sought additional medical treatment records and these 
have also been associated with the claims folders.

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statements of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse decision.  

It does not appear that appellant has informed the VA of the 
existence of any other specific competent evidence that 
should be obtained with respect to the claimed seizure 
disorder.  Appellant has not responded or indicated in any 
written correspondence that there are any relevant medical 
records not currently associated with the claims folders.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.")  

In a recent case, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court held that a VCAA notice must be provided to 
a claimant prior to the initial unfavorable agency of 
original jurisdiction decision on a service-connection claim.  
In the instant case, the initial March 1996 adverse rating 
decision on appellant's service connection claim in question 
was rendered prior to the VCAA and, thus, a pre-adjudication 
VCAA notice could not have in fact been issued.  Pelegrini 
does not contain a remedy under such facts, nor is an 
efficient or timely remedy evident to the Board under the 
circumstances here.  The RO issued October 2002 and November 
2003 VCAA notice letters on said service connection claim on 
appeal, which specifically advised the appellant as to which 
party could or should obtain which evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of his claim or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); and Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal in 
question.  

In deciding the seizure disorder service connection appellate 
issue, the Board will consider applicable statutory and 
regulatory provisions, including the following:

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by peacetime service.  38 
U.S.C.A. § 1131.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for epilepsy may be presumed where it is 
shown to a compensable degree within 1 year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137.

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where a claimant's 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  Allen, at 7 Vet. App. 
445, 448.

With regards to the service connection appellate issue, 
appellant argues, in essence, that during service, he 
sustained head injuries that caused a seizure disorder, or 
that a seizure disorder was related to service-connected 
migraine headache disorder (or medication taken for 
migraine).  Although the appellant is competent to state that 
he sustained a head injury and what symptoms he experiences, 
he is not competent to opine as to whether he in fact has a 
seizure disorder or the etiology of the claimed disability, 
since this requires medical opinion.  In Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991), the Court stated 
"[a] layperson can certainly provide an eye-witness account 
of a veteran's visible symptoms."  However, as the Court 
further explained in that case, "the capability of a witness 
to offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge 
such as a diagnosis...."  

A June 1978 service entrance examination report did not 
include any pertinent findings or diagnoses pertaining to a 
seizure disorder.  Although in an attendant medical 
questionnaire, appellant checked off boxes therein, 
indicating that he had had a head injury and periods of 
unconsciousness, no specific information was provided 
concerning any seizures nor did a physician's elaboration 
mention a seizure disorder.  

The service medical records reveal that appellant had 
headache complaints (service connection is in effect for 
migraine headache disorder).  In April 1987, appellant 
reported that he had hit his head against a tailgate and 
lacerated his left eyebrow.  A small, superficial laceration 
was clinically noted.  In October 1987, he sustained "head 
trauma" after a "4 by 4" piece of wood fell on his face.  
A superficial facial laceration was clinically noted with no 
suspicion of fracture.  Later that month, his automobile 
"rolled over", causing trauma to the left ankle, left 
shoulder, and right side.  His head/neck were nontender.  On 
June 1988 VA examination, appellant reported two in-service 
head injuries involving a fall on a waxed floor and being 
struck by a wooden beam.  Diagnoses included history of two 
head injuries.  

The earliest post-service clinical evidence even suggestive 
of a seizure disorder was not until February 1995 VA 
hospitalization.  A February 1995 VA hospitalization report 
indicated that appellant was seen in the emergency room for 
decreased/loss of consciousness immediately after overdosing 
on migraine medication, Elavil, and alcohol.  An 
electroencephalogram revealed occasional bitemporal sharp 
waves, left greater than the right, interpreted as suggestive 
of seizure activity.  A neurological consultation noted 
probable complex partial seizures probably secondary to old 
history of multiple head trauma and perhaps exacerbated by 
use of tricyclics.  It was noted that Tegretol was prescribed 
prophylactically for seizures, and that his migraines were 
also controlled by that medication.  Diagnoses at hospital 
discharge included history of seizure disorder.   

On May 1995 VA neurologic examination, appellant reported a 
history of a post-service January 1995 motor vehicular 
accident wherein he struck his head on the dashboard, and 
later that month, he was assaulted and knocked unconscious.  
Although clinically, no pertinent abnormalities were noted, 
probable post-traumatic seizure disorder was diagnosed.

During a July 1997 RO hearing, appellant testified that 
seizures were initially diagnosed by VA in 1995; that 
seizures were "blackouts" and not epileptic in nature; and 
that his former wife and his brother had recalled that 
appellant had head injuries as a child, in service, and in 
1995.  

Pursuant to the Board's June 1999 remand, a February 2001 VA 
neurologic examination was conducted.  The examiner stated 
that review of the claims folders and current examination 
revealed that the "question" of a seizure disorder appeared 
to have originated during February 1995 VA hospitalization; 
and that there were no complaints or evidence of any seizure 
activity subsequent to the February 1995 VA hospitalization 
in question.  Additionally, the examiner stated that 
appellant denied any episodes which would lead the examiner 
to believe appellant was suffering from active partial 
complex seizures or generalized seizures.  It is of 
substantial import that the examiner opined that, after 
review of the claims file, "the diagnosis in February of 
1995 of probable partial complex seizures was a tentative 
diagnosis, which does not appear to have been substantiated 
in the six years hence....  With respect to the diagnosis of 
seizure disorder, there is insufficient clinical evidence at 
present to warrant a diagnosis of any acute or chronic 
disorder or residuals thereof."  It was also noted that 
appellant's Tegretol medication appeared to be considered 
beneficial for the treatment of his chronic headaches and 
pain.

Numerous VA clinical records dated from 1995 to 2003 do not 
include any complaints, findings, or diagnoses pertaining to 
a chronic seizure disorder.  A September 1995 
electroencephalogram was normal.  In February 1997, it was 
noted that there had been no seizure activity during the past 
two years.  

Appellant has not presented any competent evidence indicating 
that any seizure disorder is presently manifested.  As the 
Court has stated in Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991), "[d]etermination of credibility is a function for 
the BVA."  Even assuming arguendo that he may have had 
seizure activity after a February 1995 drug/alcohol overdose, 
several years after service, it appears that it was an acute 
and transitory occurrence, since no residual seizure activity 
or chronic seizure disorder has been clinically shown 
thereafter.  See, in particular, the February 2001 VA 
neurologic examination medical opinion.  

The Court, in Brammer, at 3 Vet. App. 225, held that, 
referring to the veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken. Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

Thus, given the lack of credible, competent evidence showing 
that any chronic seizure disorder is presently manifested, 
the claim for service connection for a seizure disorder is 
denied.  See Brammer.  

It has not been shown, by credible, competent evidence, that 
appellant presently has a chronic seizure disorder and that 
it is related to active service, a service-connected 
disability, or medication taken for a service-connected 
disability.  Moreover, there is no showing of any epilepsy at 
any time, thus there is no applicable presumption of service 
connection.  Since the preponderance of the evidence is 
against allowance of this appellate issue, the benefit-of-
the-doubt doctrine is inapplicable, for the aforestated 
reasons.


ORDER

Service connection for a chronic seizure disorder is denied.  
The appeal is disallowed to this extent.


REMAND

With respect to the issue of entitlement to service 
connection for a heart disorder, the evidentiary record 
indicates that during February 1995 VA hospitalization for 
decreased/loss of consciousness immediately after overdosing 
on migraine medication (Elavil) and alcohol, appellant had 
increased cardiac enzyme levels.  Diagnoses included positive 
myocardial damage, questionable non-Q-wave myocardial 
infarction.  Pursuant to the Board's June 1999 remand, a 
February 2001 VA cardiologic examination was conducted and 
medical opinion rendered as to the etiology of any heart 
disorder manifested.  The examiner stated, in pertinent part, 
that:

It seems clear that the initial cardiac 
insult causing myocardial damage did 
occur in February 1995 in the setting of 
overdose of the medication Elavil which 
had been prescribed for his migraine 
condition....  The material in evidence 
does provide support for a diagnosis of 
myocardial damage suffered in the setting 
of mixed drug overdose with Elavil and 
alcohol.  Without resorting to 
conjecture, it is impossible for the 
examiner to determine any potential 
relationship between the use of Elavil in 
treatment for his service connected 
migraine condition and any result from 
the overdose from Elavil leading to 
myocardial damage.  

It appears that the February 2001 VA cardiologic 
examination's medical opinion is somewhat vague and ambiguous 
as to the etiology of appellant's heart disorder.  In view of 
the other development needed, an additional attempt at a more 
precise opinion will be undertaken.

With regard to the § 1151 benefits appellate issue involving 
a left wrist disability, it should be pointed out that since 
the appellant's § 1151 benefits claim was filed prior to 
October 1, 1997, the amendments to 38 U.S.C.A. § 1151 
implemented by section 422(a) of Pub. L. No. 104-204, the 
Department of Veterans Affairs and Housing and Urban 
Development, and Independent Agencies Appropriations Act, 
1997, 110 Stat. 2874, 2926 (1996) (codified at 38 U.S.C.A. 
§ 1151 (West Supp. 2000, West 1991-2002)), are inapplicable.  
See VA O.G.C. Prec. Op. No. 40-97 (Dec. 31, 1997) (Precedent 
Opinion of the VA General Counsel).  Thus, that version of 
38 U.S.C.A. § 1151 is applicable in the instant case.  See 
38 U.S.C.A. § 1151 (West 1991)

The evidentiary record indicates that in May 1991, appellant 
sustained a markedly displaced fracture of the left distal 
radius and ulna styloid with comminution of the distal radius 
in a motor vehicular accident and received private hospital 
treatment including fixation with an external fixator.  
During the July-August 1991 VA hospitalization in 
controversy, it was noted that the wrist fracture might 
require fusion; that x-rays revealed an avulsed fragment at 
the tip of the left ulna lateral malleolus; and that the 
appellant complained that the left wrist fracture was not 
healing properly.  During said hospitalization, the left 
upper extremity external fixator device was removed in late 
July.  Physical/occupational therapy was administered.  The 
left upper extremity was in a forearm splint with fifth digit 
extension; he was nonweight-bearing for that extremity; and 
he was advised to perform only passive, not active, range of 
motion exercises.  He was discharged to a nursing home and 
would receive follow-up treatment with orthopedics service.  

VA outpatient treatment records dated in September 1991 
revealed that x-rays of the left wrist showed progressive 
disuse osteoporosis; no significant change in apposition or 
alignment of the fracture site involving the left distal 
radius or ulnar styloid; and that the fracture lines remained 
visible at these sites.  Additionally, it was noted that an 
orthopedic consultation was planned concerning the left 
wrist.

Private medical records revealed that in October 1991, x-rays 
showed apparent nonunion of the left distal radius associated 
with dislocation of the distal radioulnar joint.  Appellant 
subsequently underwent an open reduction and internal 
fixation of the left radius with insertion of two Kirschner 
wires, four screws and six-hole T-plate, and with an 
autologous bone graft to the left radius nonunion site.  The 
purpose of the surgery was to repair nonunion of the left 
radius; and the operative record noted that misalignment was 
determined to be causing the dorsal prominence of the distal 
ulna which was limiting appellant's left forearm rotation.  

Appellant has contended that the left wrist limitation of 
motion, which was not entirely corrected by the October 1991 
private surgery, is the result of July-August 1991 VA 
treatment.  

Pursuant to the Board's June 1999 remand, a February 2001 VA 
orthopedic examination was conducted and medical opinion 
rendered as to the § 1151 benefits appellate issue involving 
a left wrist disability.  The examiner stated, in pertinent 
part, that:

It is this examiner's professional 
opinion that the veteran has a definite 
and permanent disability of the left 
wrist due to complications in healing of 
a wrist fracture sustained on May 9, 
1991....  It is medically impossible to 
justify an opinion rendering an exact 
percentage of the veteran's current 
disability to his period of VA care 
between May and August or September of 
1991 in that the condition appears to 
have been one of failing to heal, or 
failing to improve.  

However, it is the Board's opinion that the examiner did not 
adequately address the question as to whether the nonhealing 
left wrist fracture was likely due to VA treatment or 
delay/omission of treatment versus natural progression of the 
pre-existing left wrist fracture.  Additionally, although the 
examiner stated that he could not render an exact percentage 
of the appellant's current disability to his period of VA 
care, said remand requested that a medical opinion be 
rendered couched in terms of degree of probability, not as an 
exact percentage.  

Adequate medical opinions regarding the etiology of 
appellant's claimed heart disorder and left upper extremity 
disability are deemed warranted for the Board to equitably 
decide these appellate issues, and should therefore be 
obtained.  

Accordingly, the remaining appellate issues are again 
REMANDED to the RO for the following:

1.  With respect to the issue of 
service connection for a heart 
disorder, the RO should have the 
same VA cardiologic examiner who 
recently examined and rendered 
medical opinion, or if unavailable, 
another appropriate VA physician, to 
review the entire claims folders and 
express an opinion, including the 
degree of probability expressed in 
terms of is it at least as likely as 
not, regarding the following 
questions:  

(a)  Did any heart disorder have an 
in-service onset, or if not 
manifested during service, what is 
its approximate date of onset; (b) 
is any heart disorder causally or 
etiologically related to a service-
connected disability, including 
medication taken for service-
connected migraines; and (c) did a 
service-connected disability, 
including medication taken for 
service-connected migraines, 
aggravate any heart disorder?

	The term "aggravate" used 
herein refers to post-service 
aggravation of a non-service-
connected condition by a service-
connected condition, to wit: an 
increase in severity of a non-
service-connected disability (any 
additional impairment of earning 
capacity) attributable to and caused 
by an already service-connected 
condition.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

The examination report should 
contain an adequate medical history 
and clinical findings, and a 
sufficient rationale for any medical 
conclusions.  If these matters 
cannot be medically determined 
without resort to mere conjecture, 
this should be commented upon in the 
report.  If there is no relationship 
between the heart disorder and 
service or a service-connected 
disability (including medication 
taken for service-connected 
migraines), that too should be 
specifically set forth in the claims 
folders.

2.  With respect to the issue of 
§ 1151 benefits for additional 
disability involving a left wrist 
fracture, claimed as aggravated by 
July-August 1991 VA 
treatment/omission of treatment, the 
RO should have the same VA 
orthopedic examiner who recently 
examined and rendered medical 
opinion, or if unavailable, another 
appropriate VA physician, to review 
the entire claims folders and 
express an opinion, including the 
degree of probability expressed in 
terms of is it at least as likely as 
not, regarding the following 
questions:  (a) Was the left wrist 
fracture treatment provided by VA 
during the 1991 period in question 
proper; (b) did such VA treatment or 
any delay/omission of treatment 
cause any permanent additional 
disability involving the distal left 
upper extremity, and if so, what is 
the additional disability; and (c) 
did such VA treatment or any 
delay/omission of treatment 
permanently worsen any preexisting 
distal left upper extremity 
disability that may have been 
present (versus the continuance or 
"natural progression" of any 
preexisting distal left upper 
extremity disability)?  If 
additional examination is needed to 
render the opinion, such examination 
should be scheduled.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the physician(s).  The 
physician(s) should adequately 
summarize the relevant history and 
clinical findings, and provide 
adequate reasons for the medical 
conclusions rendered.

3.  The RO should review any 
additional evidence and readjudicate 
the remaining appellate issues, 
under all appropriate statutory and 
regulatory provisions and legal 
theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



